—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about March 5, 1998, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that a prima facie case of serious injury has been shown. The affirmation of plaintiffs treating physician, based upon his own recent personal examination of plaintiff, asserts that more than two years after the accident plaintiff continues to suffer significant limitation of use of the neck and right leg and knee. Appended reports of the MRI, SSEP, ultrasound and other tests performed by other physicians, further support such limitations as consistent with the findings of such tests of straightening of the normal lordotic curve, radicular dysfunction at the left C8 level, and inflammation and damage of cervical ana lumbar posterior paravertebral tissues and of the left trapezius muscles. The physician’s affirmation clearly is based on much more than plaintiffs’ subjective complaints to pain, and the opinion that the limitations are significant is not conclusory (see, Vargas v New York City Tr. Auth., 254 AD2d 175; DiLeo v Blumberg, 250 AD2d *294364; Pisasale v Buckhorn Carriers, 249 AD2d 157). Concur— Ellerin, P. J., Sullivan, Wallach, Lerner and Buckley, JJ.